DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 5/8/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
 	The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US PGPub. 2017/0335126 in view of Jang et al. US PGPub. 2019/0221779.
 	Regarding claim 1, Watanabe teaches an organic EL display device (300, fig. 4) [0166], comprising:  	a substrate (21, fig. 4) [0168];  	a filter layer (102, fig. 4) [0184];  	a light-emitting layer (14, fig. 4) [0178] containing an organic light-emitting material;  	a reflection portion (32, fig. 4) [0178] disposed between the substrate (21) and the light-emitting layer (14), and having light reflecting properties for reflecting light generated in the light-emitting layer (14); and  	But Watanabe fails to teach wherein the filter is a lens layer including a lens. 	However, Jang teaches a display device (fig. 10) comprising a filter layer (TP layer including 520+510, fig. 10) [0117], wherein the filter (TP) is a lens layer including a lens (520, fig. 4) [141] (Jang et al., fig. 10, [0141]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the filter layer of Watanabe for the filter layer in the shaped of lenses as taught by Jang in order to improve the front visibility and luminous efficiency of the display device (Jang et al., [0141]).                                                 Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	an organic EL display device comprising “a light-transmitting layer contacting the lens surface and having translucency, wherein a refractive index of a constituent material for the lens is lower than a refractive index of a constituent material for the light-transmitting layer” as recited in claim 4 and in combination with the rest of the limitations recited in claims 1 and 3. 	Claims 6-7 are also objected to as allowable for further limiting and depending upon objected claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892